Citation Nr: 1647233	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-29 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for a bilateral leg disability, to include as secondary to a back disability.

4. Entitlement to service connection for headaches, to include as secondary to a back and/or neck disability.

5. Entitlement to service connection for vertigo. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.S.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Regional Office (RO) of the Department of Veterans' Affairs (VA).

In August 2014, a Board hearing was held before the undersigned; a transcript of the hearing is of record.

The Board remanded these matters for additional development in August 2015 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran's current back disability did not manifest during or as a result of service.

2. The Veteran's current neck disability did not manifest during or as a result of service.

3. The Veteran's bilateral leg disability is due to his non-service-connected back disability.

4. The Veteran's tension headaches are due to his non-service-connected neck disability.

5. The Veteran's symptoms of vertigo are not related to service and are not due to and have not been aggravated by his service-connected hearing loss or tinnitus.


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. The criteria for service connection for a bilateral leg disability, to include as secondary to a back disability, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4. The criteria for service connection for a headaches, to include as secondary to a back and/or neck disability, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5. The criteria for service connection for vertigo have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology; however, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014).  To prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, 8 Vet. App. 374.

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under ordinary circumstances for veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2015).  This statutory provision is referred to as the 'presumption of soundness.'  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012); see also 38 C.F.R. § 3.304(b) ('Only such conditions as are recorded in examination reports are considered as noted.').  This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991). 

The two parts of this rebuttal standard are referred to as the 'preexistence prong' and the 'aggravation prong.'  Horn, 25 Vet. App. at 234.  The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  38 C.F.R. § 3.322 ('In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...').

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A. Back, Neck, & Legs

The Veteran seeks service connection for back and neck disabilities.  He also seeks service connection for a bilateral leg disability as secondary these disabilities.  The evidence shows diagnoses of degenerative joint disease of the neck and degenerative disc disease of the back with bilateral lower extremity radiculopathy.  Thus, the Veteran has current back, neck, and lower extremity disabilities that are subject to service connection.  However, the evidence does not show that any of these disabilities are related to service.

The Veteran has repeatedly indicated that he was involved in a motor vehicle accident when he was 16 and that his back and neck pain started at that time.  While he reported that accident at entrance to service, no underlying back or neck pathology was identified at entrance to or separation from service.  

On his May 1966 pre-induction report of medical history form, he noted intermittent back pain and leg cramps.  The clinician found his back pain was not considered disabling.  No underlying pathology was identified during the pre-induction examination; thus the Veteran is presumed to have been sound at entrance to service.  In October 1966, x-rays showed slight left convex scoliosis of the spine.  He continued to report and be treated for intermittent back and neck pain during service but he did not report injury to the back or neck.  

At separation from service in September 1968, he reported intermittent back pain with prior back and neck treatment.  The clinician found the report of little clinical significance.  The examination of the neck and back was normal.  The clinician noted the Veteran's intermittent back pain existed prior to service.  No disability of the neck or back was diagnosed at separation from service.  Briefly, while the October 1966 x-ray report showed slight left convex scoliosis, scoliosis has not been shown on any subsequent x-ray report and is not a current disability before the Board.

Also weighing against the claim is the December 2015 VA examination report.  At that time, the Veteran reported that his neck and back pain started prior to service.  He did not report an in-service event or injury.  The examiner opined that the back and neck disabilities were less likely than not incurred in or caused by service.  The examiner noted the back complaints from 1966, which were reiterated at separation from service in 1968.  However, at that time, imaging was normal and no diagnosis was made.  The examiner considered the Veteran's report of chiropractic treatments for his back and neck, but observed that there was no documentation in support of the Veteran's allegations.  The examiner observed that the first documentation of chiropractic treatments is dated in 1998, 30 years after discharge.  The examiner stated that the Veteran was first diagnosed with degenerative disc disease of the lumbar spine in 2001, approximately 33 years after discharge from service.  The first diagnosis of cervical degenerative joint disease was in 2007, or approximately 39 years after discharge.  Given the length of time between exit from the service and diagnosis, the examiner could not establish a connection between the Veteran's complaints of back or neck pain in service and his current conditions.

The Board has reviewed all of the private and VA treatment records; however, none of the Veteran's providers have indicated that he has a neck or back disability that is in any way related to service.

The Board has considered the Veteran's lay statements, including his testimony before the Board alleging that his current neck and back disabilities are related to service.  The Veteran testified that during service he rode in transport vehicles on rough roads and engaged in repetitive lifting of heavy items while serving as a cook which impacted his neck and back.  See Transcript, August 2014 at 17-20.  He also reported that on one occasion, he fell from a tower.  Id. at 21.  Notably, he did not report this fall to VA examiners or at any other time during the pendency of the claim.  Regardless, as noted above, the medical evidence does not support his contention that his current neck and back disabilities are due to service.  X-rays taken in October 1966 did not show degenerative disc or degenerative joint disease of the neck or back.  The separation examination showed the Veteran had pain that existed prior to service; however, no underlying pathology was identified.  Evidence of degenerative joint disease of the neck and degenerative disc disease of the back were not noted until many years after service.  

While the Veteran is competent to report symptoms such as pain and note his duties during service, including a fall, he is not competent to report when, how, or why his degenerative joint disease of the neck or degenerative disc disease of the back with bilateral lower extremity radiculopathy manifested.  These disease processes are not capable of lay observation and cannot be diagnosed without specialized knowledge and testing, training that the Veteran does not have.  Thus, the Veteran is not competent to provide an opinion regarding the etiology of his disabilities.

Regarding his reports of continuous pain, the Veteran has repeatedly told private and VA medical providers since at least 1998 that his pain manifested when he was 16 years old as a result of a motor vehicle accident.  Notably, at entrance to service, during service, and at separation from service, medical providers were unable to find any underlying pathology that could have been causing his pain.  His clinical evaluations at entrance and separation from service were normal.  Further, while x-rays showed slight left convex scoliosis of the spine in October 1966, scoliosis or abnormal spinal contour has not been noted on x-ray reports during the pendency of the claim.  While the Board does not doubt that the Veteran has had back and neck pain since he was 16 years old, there is no clear and unmistakable evidence that he had underlying pathology of the back or neck at entrance to service and there is no evidence that he sustained any injury or event during service that caused the manifestation of degenerative disc or degenerative joint disease of the neck or back more than 30 years after separation from service.

The Board has thoroughly reviewed all of the evidence, including the private treatment records, VA treatment records, and lay statements and testimony from the Veteran; however, the competent and credible evidence shows no nexus between the current back and neck disabilities and his period of active service.  

In light of the foregoing, the Board finds the preponderance of the evidence is against the claims for service connection for back and neck disabilities; therefore, these claims must be denied.  In turn, since the Veteran's bilateral lower extremity radiculopathy is due to his back disability; this claim must also be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Headaches

The Veteran seeks service connection for headaches.  He has a current diagnosis of tension headaches, and thus, has a disability subject to service connection.  However, there is no nexus between the current headaches and service or a service-connected disability.

In this case, the evidence shows and the Veteran has argued that his headaches are related to his neck and back pain.  See VA examinations, March 2013, December 2015; Disability Benefit Questionnaire (DBQ), May 2016; Hearing Transcript, at 28.  Specifically, the May 2016 DBQ indicates that the Veteran has chronic intermittent headaches due to the reduced lordotic curve in the cervical area.  The provider indicated that the misalignments and reduced curve could cause increased stress to the nervous system and soft tissue areas resulting in inflammation causing headaches and neck pain.  However, as discussed above, the Veteran's neck disability is not service-connected; thus, service connection for headaches cannot be granted on a secondary basis.

Regarding entitlement to service connection on a direct basis, the Board points out that during his August 2014 hearing, the Veteran indicated that he had headaches during service.  This is the first time the Veteran has indicated that he had headaches during service.  In August 2016, the Veteran submitted the May 2016 DBQ wherein the private provider documented the Veteran's report that headaches started during service.  

While the Veteran has recently alleged in-service incurrence, the Board finds his statements not accurate.  First, service treatment records do not show report of headaches at entrance to service, during service, or at separation from service.  In fact, the Veteran specifically denied having headaches at separation from service on the September 1968 report of medical history form, providing factual evidence against his own claim.   

Second, during his March 2013 VA examination, the Veteran reported that his headaches started 15 to 20 years prior and would manifest when his back and neck pain flared-up.  Thus, based on inconsistent statements regarding the initial onset of his headaches, the Board finds the Veteran's statements alleging onset during service not accurate.

In summary, the Board finds no competent and credible evidence that the Veteran had a headache disorder during service or that any current headache complaints are related to a service-connected disability.  Here, the Veteran claims and the evidence, including the December 2015 VA examination report, shows that his headaches are due to or related to his spine disabilities.  Neither his neck nor back disabilities are service-connected.  There is no competent and credible evidence of headaches during service.  

Given the foregoing, without evidence of a relationship between headaches and service or a service-connected disability, service connection for headaches cannot be granted.  The preponderance of the evidence is against the claim and service connection for headaches must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

C. Vertigo

Finally, the Veteran seeks service connection for vertigo; however, service treatment records do not show evidence of report or treatment of vertigo.  On the report of medical history form completed at separation in September 1968, the Veteran denied having dizziness or fainting spells.  In February 2005, the Veteran reported rare episodes of imbalance when turning his head.  In May 2008, he reported mild vertigo with heights.  In April 2009, the Veteran reported developing a sudden onset of vertigo while lying on his bed doing exercises.  The diagnosis was positional vertigo.

The Veteran had a VA examination in September 2013.  The examiner, an otolaryngologist, pointed out that the Veteran's complaints of vertigo had onset within the last decade--many years following his military service.  He did not have complaints of vertigo while in the service.  The examiner stated that the Veteran had numerous tests for vertigo and that he likely had peripheral vestibular weakness or vestibulo-ocular pathway involvement.  The examiner opined that based on testing, the Veteran's vertigo is unrelated to his hearing loss and tinnitus.  The Veteran reported no increase in tinnitus or hearing loss/aural fullness during the vertiginous spells.  The examiner felt the Veteran's vertiginous spells are not related to his history of hearing loss, but rather, are two separate conditions.

In December 2015, the VA examiner opined that vertigo, hearing loss, and tinnitus are symptoms that can have multiple different etiologies.  They are symptoms that can co-exist in a disease process; they are not disease processes.  One symptom does not cause or affect the other.  Therefore, the examiner opined that the Veteran's vertigo is less likely than not incurred in or caused by service-connected hearing loss or tinnitus.  Based on the same rationale, the examiner opined that the Veteran's hearing loss and tinnitus have not aggravated the vertigo.

The Board has reviewed all available VA and private treatment records; however, none of the treatment records indicate that the Veteran's symptoms of vertigo are related to service or a service-connected disability, to include aggravation by a service-connected disability.  Medical evidence shows the first complaints of any type of vertigo or dizziness was in 2005, more than 30 years after service.  The VA examiners clearly indicated that the vertiginous spells are separate from the hearing loss and tinnitus and that his service-connected conditions have not aggravated the condition.

The Board has considered the Veteran's reports of vertigo and his arguments that his condition could be related to his service-connected hearing loss or tinnitus.  However, while he is competent to report symptoms of vertigo, to include the date of manifestation of symptoms, as a layperson, he is not competent to report the etiology or identify the underlying pathology of his symptoms, to include whether his condition has been permanently aggravated by a service-connected disability.  Vertigo and its underlying pathology are disease processes that cannot be readily observed by laypersons and require persons with medical expertise for diagnosis.  As such, the Veteran is not competent to opine as to the causation or underlying pathology of his symptoms, to include a relationship, if any, to service or a service-connected disability.

In light of the foregoing, the Board finds the preponderance of the evidence is against the claim for service connection for vertigo; therefore, the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v, 1 Vet. App. 49.

II. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify was satisfied by way of letters sent to the Veteran in June 2012 that fully addressed all notice elements and were sent prior to the initial RO decisions in this matter.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters informed the Veteran of the evidence required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  He was also notified that a disability rating and an effective date for the award of benefits would be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not raised any argument with the timing of the notice.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and identified private treatment records.  The Veteran submitted treatment records, lay statements, and witness statements.  He was also provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.

The Veteran was afforded VA medical examinations addressing the back, neck, and legs in September 2011 and March 2013.  In the Board's July 2015 remand order, the Board found these examination reports inadequate for rating purposes and ordered that new examination reports with etiology opinions be obtained.  The December 2015 examination report with etiology opinions addressing the neck, back, and legs is adequate for rating purposes because the examiner reviewed the claims file, examined the Veteran, and provided etiology opinions supported by rationale.

Regarding vertigo, the Veteran had VA examinations in August 2013 and December 2015 which include etiology opinions that are adequate for rating purposes because the examiners reviewed the claims file, examined the Veteran, and provided etiology opinions supported by rationale.  Finally, a VA examination was not conducted addressing headaches since the Veteran's claim is that his headaches are secondary to his spine disabilities, which are not service-connected.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for a back disability is denied.

Service connection for a neck disability is denied.

Service connection for a bilateral leg disability is denied.

Service connection for headaches is denied.

Service connection for vertigo is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


